Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 28, 2016

The Court of Appeals hereby passes the following order:

A16D0226. TIMOTHY PRIEST WALKER v. THE STATE.

      Timothy Priest Walker pled guilty in 2007 to voluntary manslaughter,
aggravated assault, and possession of a firearm by a first offender probationer. On
November 18, 2015, Walker filed a pro se application for discretionary appeal in the
Supreme Court, which was transferred to this Court for disposition. We, however,
lack jurisdiction to consider the application.
      A defendant may directly appeal his conviction. Ordinarily, if a party applies
for discretionary review of a directly appealable order, we grant the application under
OCGA § 5-6-35 (j). To fall within this general rule, however, the application must be
filed within 30 days of entry of the order or judgment to be appealed. OCGA §
5-6-35 (d); Hill v State, 204 Ga. App. 582 (420 SE2d 393) (1992). The proper and
timely filing of the application is an absolute requirement to confer appellate
jurisdiction upon this Court. See Rowland v. State, 264 Ga. 872 (452 SE2d 756)
(1995). Walker, however, filed this application eight years after entry of his
disposition. Accordingly, the application is untimely and we lack jurisdiction to
consider it. This application is hereby DISMISSED.
      We note, however, that Walker may be entitled to pursue an out-of-time appeal
if his asserted errors fall within the context of Rowland v. State, 264 Ga. 872 (452
SE2d 756) (1995). He is therefore informed of the following in accordance with
Rowland: This application has been dismissed because you failed to file a timely
notice of appeal. If you still wish to appeal, you may petition the trial court for leave
to file an out-of-time appeal. If the trial court grants your request, you will have 30
days from the entry of that order to file a notice of appeal referencing your conviction.
If the trial court denies your request, you will have 30 days from the entry of that
order to file a notice of appeal referencing the denial of your request for an out-of-
time appeal.



                                       Court of Appeals of the State of Georgia
                                                                            01/28/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.